Citation Nr: 1004023	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-32 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to 
January 1975, from July 1975 to October 1985 to August 1991.  
He died in March 2007, and the appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision by the RO.  

In October 2009, the appellant testified at a hearing before 
the undersigned via videoconference from the RO.  A 
transcript of the hearing has been added to the record.  



FINDINGS OF FACT

1.  The Veteran died in March 2007, at the age of 53, as the 
result of prostate cancer with brain and bone metastases.  

2.  The Veteran's fatal far-advanced prostate cancer is shown 
as likely as not to have been caused by his exposure to 
harmful chemicals or other carcinogens in connection with his 
duties as a bulk fuel man during his long active service in 
excess of .   



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
fatal prostate cancer was due to disease or injury that was 
incurred during the Veteran's extensive period of active 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse, children, and parents who can establish, among other 
things, that the veteran died from a service-connected 
disability.  38 U.S.C.A. §§ 1310, 1311.  Service connection 
for the cause of the veteran's death can be established by 
showing that a service-connected disability was either (1) 
the principal cause of death or (2) a contributory cause of 
death.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was (1) the 
immediate or underlying cause of death or (2) etiologically-
related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principle cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Here, the cause of the Veteran's death is shown to have been 
prostate cancer that metastasized to the brain and bones.  
The appellant asserts that the fatal cancer developed as a 
result of the Veteran's exposure to chemicals while working 
inside fuel tanks, while deployed to Kuwait, and while living 
at Camp Lejeune.  She also contends that the Veteran's 
complaints of knee and back pain in service were early 
symptoms of the fatal disease process.  

At the time of the Veteran's death, he was service connected 
for patellofemoral pain syndrome of the right knee with 
tendonitis.  He was not service-connected for prostate cancer 
or any other condition.  

First, the Board must reject the theory that the service-
connected right knee was more likely than not etiologically-
related to the cause of death.  As a January 2009 VA medical 
opinion stated, the assertion that prostate cancer may have 
been the cause of musculoskeletal complaints during service 
is highly speculative and not supported by any rationale.  

As the Board finds that no established service-connected 
disability was the principal or contributory cause of death, 
the Board must now address whether the prostate cancer that 
caused death was, in fact, incurred in or caused by active 
duty service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Here, the record indicates that the Veteran's military 
occupational specialty was that of bulk fuel man.  Buddy 
statements and the appellant's testimony indicate that the 
Veteran was responsible for washing fuel tanks.  

At the beginning of his military career, it was not standard 
practice to wear safety gear when washing the tanks, which 
exposed the Veteran to fuel residue and wash water runoff.  

At the end of his career, the Veteran was deployed to Kuwait 
at the commencement of the Gulf War.  There, the Veteran was 
exposed to smoke from oil fires along with other possible 
chemical exposure.  Lastly, he was stationed at Camp Lejeune 
where he might have been exposed to contaminated water.  

Dr. Gorman, the Veteran's treating oncologist, submitted a 
letter in April 2006.  He opined that it was certainly 
somewhat unusual for someone of the Veteran's age to be 
diagnosed with such an aggressive prostate cancer.  While 
conceding that it was impossible to ascertain the exact 
etiology of the Veteran's cancer, Dr. Gorman noted that there 
was some epidemiological data suggesting a link to chemical 
exposure in Kuwait during the Gulf War.  

Dr. Gorman submitted a second letter in February 2007.  At 
this time, Dr. Gorman had reviewed the Veteran's service 
treatment records and noted his considerable exposures to 
benzene-containing products such as JP-9 aviation fuel that 
was a known carcinogen.  Additionally, the physician noted 
that numerous studies showed that the ground crew and air 
crew for air travel were at a higher risk of prostate cancer 
than the general population.  

As referenced, the RO obtained a VA medical opinion in 
January 2009.  The VA medical reviewer who authored the 
opinion concluded that it was less likely as not that the 
Veteran's prostrate cancer was caused or aggravated by any 
purported chemical exposures during service.  He noted that 
no association between exposure to aviation fuel and 
increased risk of the development or aggravation of prostate 
cancer had been demonstrated.  He cited documents from the 
Air Force Institute for Environment, Safety and Health Risk 
Analysis.  

As to the alleged exposure to contaminated ground water at 
Lejeune, the VA medical reviewer could not reach a positive 
conclusion because he did not have any documents identifying 
the exact agents to which the Veteran purportedly had been 
exposed.  

In November 2008, Dr. Monaghan opined that the Veteran's 
prostate cancer was more likely than not related to his 
military service.  At that time, Dr. Monaghan, a clinical and 
forensic pathologist, offered no rationale other than that he 
concurred with Dr. Gorman's findings.  

Dr. Monaghan submitted a follow-up letter in September 2009.  
He had reviewed the Veteran's records, including the VA 
claims file.  He noted that no digital rectal examination, 
hemoccult test, or testing for the prostate-specific antigen 
(PSA) had been performed at the Veteran's discharge 
examination.  

Dr. Monaghan opined that it was most likely that the Veteran 
had a malignant tumor of the genitourinary system prior to 
his discharge from active duty.  His rationale was that onset 
of prostate cancer at an early age indicated that the Veteran 
carried a high risk allele for an enzyme or enzymes active in 
the metabolism of pro-carcinogens.  

The accelerated development of the Veteran's symptoms 
culminating in his death at age 53 led Dr. Monaghan to 
believe that carcinogenesis was occurring during the 
Veteran's long period of active service.  

In addition to Dr. Monaghan's theory about the course of the 
Veteran's cancer, he also opined that the combined and 
cumulative toxic/pro-carcinogenic exposure incurred by the 
Veteran while handling fuels as well as by living at Camp 
Lejeune were decisive co-factors in the development of his 
fatal genitourinary malignant neoplasm.  

The Board finds Dr. Monaghan's opinion about the course of 
the Veteran's prostate cancer to be persuasive.  The Veteran 
was diagnosed with prostate cancer approximately 15 years 
after his discharge from service.  

At the time, the Veteran was approximately 51 years old and 
the cancer was at an advanced stage.  As Dr. Monaghan notes, 
it was likely that carcinogenesis had begun while the Veteran 
was on active duty.  

While the January 2009 VA opinion found that it was too 
speculative to attribute the Veteran's cancer to any 
particular chemical exposure in service, the Board finds 
that, given the varying opinions on this complex question of 
medical causation, the Veteran's fatal prostate cancer as 
likely as not was due to exposure to carcinogens during his 
long active duty.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Thus, in resolving all reasonable doubt in the appellant's 
favor, service connection for the cause of the Veteran's 
death is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  

Accordingly, given the fully favorable action taken 
hereinabove, further discussion of VCAA is not required at 
this time.  



ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


